Citation Nr: 1713338	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a shell fragment wound to the chest.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied service connection for sarcoidosis.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In his August 2010 substantive appeal, the Veteran requested a Board video-conference hearing.  The requested hearing was held in June 2011, before the undersigned Veterans Law Judge, and a transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran's attorney requested, and the undersigned granted, a 60-day abeyance period for the submission of additional evidence in support of the claim on appeal.  

Thereafter, the Veteran's attorney then requested two subsequent extensions to procure additional evidence.  No action was taken to specifically grant these extensions; however, in November 2011 the Board received additional evidence from the Veteran's attorney with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).  

In May 2013 and May 2015, the Board remanded the claim on appeal for further development.  After accomplishing further action on each occasion , the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected, most recently,  in an August 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

Change in representation (8/10)

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran served in the Republic of Vietnam between 1968 and 1969, and thus is presumed to have been exposed to herbicides (to include Agent Orange) during service, sarcoidosis is not among the disabilities recognized by the VA as etiologically related to herbicide exposure.

3. Sarcoidosis was not showing in service or for many years thereafter, and there is  medical suggestion that the disorder had its onset during service or is otherwise medically related to service, to include as due to herbicide exposure therein; in fact, he only competent, probative opinions on these points weigh against the claim.

4. The most persuasive medical opinions on the question of whether there exists a medical relationships between current sarcoidosis and service-connected residuals of a shell fragment wound to the chest weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for sarcoidosis, to include as due to herbicide exposure, or as secondary to service-connected residuals of a shell fragment wound to the chest, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, to include secondary service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2009 RO rating decision reflects the initial adjudication of the claim followed by the issuance of a July 2010 SOC.  

During the June 2011 Board hearing, the Veteran raised Agent Orange exposure as an alternative theory of entitlement to service connection for sarcoidosis.  Thereafter, In June 2013, pursuant to the Board's remand, notice specific to this theory of entitlement was provided to the Veteran.  That letter also provided general notice as to how VA assigns ratings and effective dates-in the event service connection is granted-as well as notice of the type of evidence that impacts these determinations, consistent with Dingess/Hartman.  Thereafter, the claim was readjudicated in a March 2015 SSOC and August 2016 SSOC, each followed by a period for response.   Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided,, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.   Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of September 2008 and February 2015 VA examinations, along with a July 2016 VA addendum.  Also of record and considered in connection with the claim is the transcript of the June 2011Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, the transcript reflects that the undersigned Veterans Law Judge identified the issue on appeal.  Also, during the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim.   Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Further, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998). where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the May 2013 remand, in June 2013, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  In response, in July 2013 the Veteran reported that he was not currently receiving treatment for sarcoidosis.  Moreover, the Veteran was afforded a VA examination in February 2015.   In March 2015, the AOJ readjudicated the claim, as evidenced by an SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Pursuant to the May 2015 remand, the prior VA examiner provided an addendum opinion in July 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in August 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that his sarcoidosis, which manifested within one year of his separation from service,  is either a direct result of Agent Orange exposure, or was aggravated by his service-connected residuals of a shell fragment wound to the chest.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, to include sarcoidosis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The listed diseases do not include sarcoidosis.

Pertinent to the Veteran's assertions as to Agent Orange exposure, as he served in Vietnam during the Vietnam era, his exposure to herbicides, to include Agent Orange, is presumed, although sarcoidosis is not on the list of diseases VA recognizes as deemed etiologically related to herbicide exposure.  Sarcoidosis is, however, a chronic disease for which presumptive service connection is available if manifested to a compensable degree within the first post-service year.

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  With respect to sarcoidosis, as detailed below, there is no such competent evidence or opinion, or evidence that it had its onset in, or is otherwise medically-related to, service.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records are negative for any complaints, findings or diagnosis related to sarcoidosis.  

The Veteran was first diagnosed with sarcoidosis after an August 2008 biopsy.  November 2008 private treatment records note a history of sarcoidosis and potential Agent Orange exposure.

The Veteran was afforded a VA examination in September 2008.  A diagnosis of sarcoidosis, complications of external dyspnea, was provided.  The examiner opined that the Veteran's current sarcoidosis disability is not likely caused by his service-connected residuals of a shell fragment wound to the chest.

During the June 2011 Board hearing, the Veteran asserted presented additional theories of entitlement for his service connection claim.  He testified that his disability had its onset in approximately August 1970 within the first post-service year.  He recounted experiencing shortness of breath, for which he visited a VA emergency room.  The Veteran stated no tests were performed, and that the physician told the Veteran his symptoms were probably a result of not being used to the heat and humidity.  He stated he was given a voucher for an air conditioner.  The Veteran further testified that, between his initial episode in 1970 and eventual diagnosis of sarcoidosis in 2008, he suffered the same shortness of breath approximately six or eight times, with symptoms lasting a day or two, for which he did not seek medical treatment.  Records from the Veteran's reported emergency room visit are not of record, despite the Veteran being afforded the opportunity to provide the RO with information to obtain such treatment records.  See June 2013 VCAA letter.

In June 2011 and September 2011 dated letters, a private physician opined that it was more likely than not that the symptoms the Veteran experienced in 1970 represented an onset of sarcoidosis.  The private physician further stated that, while common sense would suggest a link between Agent Orange and sarcoidosis, he knew of no medical studies or literature which concludes there is more likely than not a relationship.  The physician also added that, in the Veteran's case, Agent Orange exposure was irrelevant to the onset of sarcoid and its symptomatology at that time.

In the May 2013 remand, the Board directed the AOJ to schedule the Veteran for a new VA examination and opinions to adequately address the Veteran's various theories of entitlements raised by the record.  To this regard, the Board requested in part, that the examiner comment on private medical opinions in June 2011 and September 2011 dated letters.  The Board also requested that the examiner provide a medical opinion on secondary service connection and aggravation.

Subsequent to the remand, December 2014 VA pulmonary treatment records note a history of sarcoidosis with asthma characterized by cough and dyspnea on exertion.  The Veteran reported that he "has noticed the symptoms over the past 7 years."  Based on a physical examination, the pulmonologist impressed that the Veteran had sarcoidosis and a recent diagnosis of asthma. 

In February 2015, the Veteran underwent a new VA examination.  The examiner rendered a negative opinion on the matter of whether there exists a relationship between the Veteran's sarcoidosis and service.

In the May 2015 remand, the Board requested a clarifying addendum opinion from the VA physician who rendered the February 2015 medical opinion.  Specifically, the Board requested that the examiner comment on private medical opinions in June 2011 and September 2011 dated letters.

In a July 2016 addendum, based on a review of the claims file, to include the private physician's medical opinions in June 2011 and September 2011 dated letters, the February 2015 VA examiner, again, rendered a negative opinion on the matter of whether there exists a relationship between the Veteran's sarcoidosis and service.  The examiner explained that service treatment records include "mere speculative information," such as the installation of an air condition in the Veteran's bedroom but no diagnosis of a chest or lung disease associated with sarcoidosis.  The examiner also opined that the Veteran's sarcoidosis did not manifest to a compensable degree within the first year following discharge from service.  As rationale, the examiner explained that the Veteran was not diagnosed with a sarcoid disability until the mid-2000s, whereas if the disability was caused by service it "would be expected to have a sooner onset of diagnosis and or complications, than the 35 plus years later." 

With respect to the relationship between current sarcoidosis and Agent Orange exposure, the VA examiner provided a negative nexus opinion.  As rationale, the examiner again referenced that the Veteran was not diagnosed with sarcoidosis until many years after service.  The examiner stated that "[t]he history in a nonsmoker with no autoimmune disease familial, and within 1 year discharge with 'cough', and no other incidents until his 50's, would not be substantial enough evidence to associate the etiology from Agent Orange exposure or herbicides in Vietnam."  The examiner stated that the private physician's September 2011 letter was speculative and not supported by medical literature.  To this regard, the June 2011 letter stated that there is no medical studies or literature which conclude there is more likely than not a relationship between Agent Orange exposure and sarcoid; however, the September 2011 letter, referenced a lack of evidence or studies to conclude a relationship between Agent Orange exposure and sarcoid.  The examiner concluded that the private physician's letters were contradictory.  Further, the examiner noted that he contacted the 2014 VA pulmonary physician that provided the Veteran with diagnoses of sarcoidosis and asthma and asked the physician for an expert opinion.  In response, the 2014 VA pulmonary physician responded that "sarcoid is not associated with Agent Orange exposure, but that being said, no one knows what causes sarcoid, the foreign object causing sarcoid would not be likely be related."

Lastly, with respect to the relationship between sarcoidosis and service-connected residuals of a shell fragment wound to the chest, the VA examiner provided a negative nexus opinion.  To this regard, the examiner explained that the service-connected shell fragment injury affected the lung parenchyma, thorax, diagram, liver, and left lung.  However, the Veteran's current sarcoidosis is found in the mediastinal and pulmonary systems involving both lungs.  Thus, the examiner concluded that sarcoidosis is a systemic disease, not caused proximately or directly from the Veteran's service-connected residuals of a shell fragment wound to the chest disability.  As for aggravation, the examiner opined, "the residual scarring of the lung tissue can contribute to a[n] aggravation of the sarcoid at some point in time, by the mere fact the lung and surrounding tissue is damaged.  But, it would be merely speculative for this examiner to quantify the degree of aggravation causing additional disability of the sarcoidosis."  Based on current findings, the examiner stated, "[t]he sarcoidosis has not affected the lungs capacity at this time, thus the shell fragment injury and its residuals-would not have caused a[n] aggravation of the sarcoid condition at this time." 

Post-service treatment records show unchanged CT scans.  The Veteran was afforded a thorax CT scan in October 2015 and April 2016.  April 2016 treatment records indicate that the April 2016 thorax CT scan is unchanged and an impression of a history of sarcoid with symptoms adequately controlled by current pulmonary regimen.

Considering the pertinent evidence in light of the above, the Board finds that service connection for sarcoidosis is not warranted under any alleged or  potentially applicable theory of entitlement.

Initially,  the Board points out that the medical evidence of record clearly establishes a current sarcoidosis disability.  See August 2008 private treatment records and September 2008 VA examination  However, the disability is not shown by competent, credible and probative evidence to have had its onset during service, or to otherwise be etiologically related to service.

As noted above, as sarcoidosis was not present in service , service connection is not warranted on a direct in-service incurrence basis,  Furthermore, there simply is no competent evidence indicating that sarcoidosis, was manifested within one year of the Veteran's separation from service.  Rather, the evidence indicates that the Veteran was first diagnosed with sarcoidosis in August 2008-nearly 40 years after service discharge, and  well outside the one year-presumptive period for chronic diseases defined in 38 C.F.R. § 3.309(b).  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 
exposure or as a 

Specific to the Veteran's assertions as to alleged in-service herbicide exposure, the Board points out that, notwithstanding the Veteran's presumed in-service exposure to herbicides, to include Agent Orange exposure, as sarcoidosis is not a disease the VA Secretary has recognized as etiologically-related to herbicide exposure, as it is not on the list of diseases presumed to be associated with herbicide exposure.  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Hence, presumptive service connection based on such exposure is not warranted for sarcoidosis. 

Furthermore, on the question of whether the Veteran's sarcoidosis is proximately due to or the result of service, to include Agent Orange exposure, the record includes two competing opinions.  

While the Veteran's private physician expressed his belief that symptoms experienced by the Veteran in 1970 were likely the onset of sarcoidosis, he did not provide a rationale for this opinion, and, even if sarcoidosis was present at that time, it has not been established whether it was manifested to a compensable degree.  See June 2011 and September 2011 private treatment letters.  Moreover, that physician comments regarding a relationship between the development of sarcoidosis and Agent Orange exposure seem to conflict.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, while this opinion does address the medical nexus question, it is afforded little, if any, probative weight, as it fails to provide a reasoned medical explanation for its conclusion.

The only other medical opinion to directly address whether there exists a medical relationship between sarcoidosis and the Veteran's service, to include Agent Orange exposure therein---provided by the February 2015 VA examiner-weighs against the claim.  The examination report and  addendum  reflect the Veteran's reports of wheezing and dyspnea for the past 30 years, and that he had no treatment for sarcoidosis during service.  Following a physical examination and a review of the claims file, the examiner opined that the Veteran's current sarcoidosis condition was less likely as not incurred in or aggravated by service.  Therefore, the examiner opined that it is less likely than not that there is medical or scientific evidence that sarcoidosis is directly caused by the Veteran's presumed exposure to herbicides such as Agent Orange.  

The examiner noted that the Veteran was not diagnosed with sarcoid until the mid-2000s, whereas if the disability was caused by service it "would be expected to have a sooner onset of diagnosis and or complications, than the 35 plus years later."  The examiner further noted that "[t]he history in a nonsmoker with no autoimmune disease familial, and within 1 year discharge with 'cough', and no other incidents until his 50's, would not be substantial enough evidence to associate the etiology from Agent Orange exposure or herbicides in Vietnam."  The examiner considered the June 2011 and September 2011 private physician opinions, and found that they were merely speculative and not supported by medical literature.  To this regard, the examiner references the lack of evidence or studies to support a relationship between Agent Orange exposure and sarcoid.  This opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question as to the Veteran's assertions that his sarcoidosis was directly related to and incurred in service.  See Nieves and Stefl, supra.   

Furthermore, on the question of whether the Veteran's sarcoidosis is proximately due to or the result of his service-connected residuals of a shell fragment wound to the chest, the record includes one probative opinion.  In a July 2016 addendum, a VA examiner concluded that sarcoidosis is a systemic disease, not caused proximately or directly from the Veteran's service-connected residuals of a shell fragment wound to the chest disability.  The examiner explained that sarcoidosis is found in both lungs, whereas service-connected shell fragment injury, in relevant part, affected only the left lung.  As for aggravation, the examiner opined, "the residual scarring of the lung tissue can contribute to a[n] aggravation of the sarcoid at some point in time, by the mere fact the lung and surrounding tissue is damaged. But, it would be merely speculative for this examiner to quantify the degree of aggravation causing additional disability of the sarcoidosis."  Based on current findings, the examiner stated, "[t]he sarcoidosis has not affected the lungs capacity at this time, thus the shell fragment injury and its residuals-would not have caused a[n] aggravation of the sarcoid condition at this time."

The VA examiner who provided the July 2016 addendum following the  February 2015 VA examination, explicitly rendered a conclusion that weighs against a finding of secondary service connection for the Veteran's sarcoidosis.  This opinion clearly was based on an examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See Nieves, Stefl, supra. 

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's sarcoidosis and either service or service-connected residuals of a shell fragment wound to the chest, the Board finds that such assertions do not provide persuasive support  for  the claim.  The matter of the medical etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the sarcoidosis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for sarcoidosis, to include as due to herbicide exposure, or as secondary to service-connected residuals of a shell fragment wound to the chest, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sarcoidosis, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a shell fragment wound to the chest, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


